RODGERS, Presiding Justice.
This is the second appeal of this case to this Court. The facts are fully set forth in Jackson v. State, 243 So.2d 396 (Miss.1970). The second appeal is based upon the failure of the trial court to suppress the evidence obtained as the result of the search of appellant’s automobile.
In the original case we determined that the search of the automobile was permissible since it was proper for the officer to make an inventory of the contents of an automobile in the custody of the officers after having been lawfully seized for failure to secure a license tag for the automobile. Sections 9352-51 and 9352-53, Mississippi Code 1942 Annotated (1956).
The inventory of property lawfully seized is in a different legal category from that of a search of an automobile as being incident to a lawful arrest, or the search of a movable vehicle on probable cause that the vehicle is being used to convey contraband.
The judgment of the trial court must be affirmed as to guilt.
*127On the other hand, the judgment as to the sentence must be reversed so that the appellant may be sentenced for a misdemeanor rather than a felony. See: Harold Wayne Johnson v. State, 260 So.2d 436, 1972.
Affirmed as to guilt; reversed and remanded for sentence.
JONES, BRADY, INZER and ROBERTSON, JJ., concur.